The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-28, 31, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is indefinite on line 2 because there is no clear antecedent basis for “the error”.
Claim 26 is indefinite on line 2 because of the language “a first value”.  Is this a new “first value” or is one referring to “the first value” recited in claim 23, for example?  Note:  if this is a new “first value”, then claim 27 is indefinite because it is not clear what “first value” one is referring to in claim 27.
Claim 28 is indefinite on line 3 because there is no clear antecedent basis for “the value”.
Claim 31 is indefinite on line 2 because there is no positive antecedent basis for “the monitoring mode”.
Claim 31 is further indefinite on line 2 because it is not understood what one means by “defined reference”.  Does one actually mean “defined reference voltage” here?
Claim 38 is indefinite on line 5 because of the language “a third electrical contacts”.  Does one actually mean “a third electrical contact” here?

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21, 31, 32, 35, and 37-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breece, III et al. (US 2014/0093103).
	Regarding claims 21 and 40, Breece discloses an audio driving circuitry.  See figures 3B-5, for example.  The audio driving circuitry, comprising:  first and second audio channels (e.g., left and right Audio Source channels) for outputting first and second audio driving signals for a stereo audio load comprising first and second audio loads (e.g., pair of speakers of external audio device 6); a common return path for the first and second audio loads to a defined reference voltage (see para. 0029, regarding “an audio signal may be amplified … and then driven through the signal out pin of the connector 7, while using feedback from the return pin of the connector 7”; see also, para. 0034 and fig. 5, regarding “other audio-in pins are connected to the signal out pins of the connector 7 and may be used by the load detector 12 to sense impedance”); and a load monitor 12 configured to monitor an indication of a common mode return current passing through the common return path and an indication of a common mode component of the first and second audio driving signals and determine an impedance characteristic of the stereo audio load when the first and second audio channels are outputting the first and second audio driving signals comprising audio content (see para. 0034 and fig. 5, which teaches that “two analog audio output pins labeled ‘audio out’ are driven by their respective power amplifiers, before passing through the corresponding signal pins of the accessory connector 7” and “other audio-in pins are connected to the signal out pins of the connector 7 and may be used by the load detector 12 to sense impedance” of the stereo audio load; thus, Breece discloses that the “load monitor is configured to monitor … and determine an impedance characteristic of the stereo audio load when the first and second audio channels are outputting said first and second audio driving signals comprising audio content”, as claimed; see also, para. 0029, regarding “an audio signal may be amplified … and then driven through the signal out pin of the connector 7, while using feedback from the return pin of the connector 7” to determine impedance).
	Regarding claim 31, the common return path (e.g., signal out pin and a return pin of the connector 7) comprises a resistance Rgb between a monitoring node and the defined reference voltage.  The indication of the common mode return current comprises a voltage of the monitoring node.
	Regarding claim 32, the load monitor 12 comprises a common-mode module configured to receive an indication of the first and second audio driving signals and determine the indication of the common-mode component.
	Regarding claim 35, the load monitor 12 comprises a level detector configured to determine whether the indication of common mode return current is at least one of:  above a defined upper magnitude threshold corresponding to an upper limit of an impedance range classified as low impedance; and below a defined lower magnitude threshold corresponding to a lower limit of an impedance range classified as high impedance.  See para. 0030.
	Regarding claim 37, each of the first and second audio channels comprises a respective audio output driver power by a power supply (see para. 0016) and wherein, based on the indication of impedance determined by the load monitor, the audio driving circuitry is configured to control at least one of:  a maximum output voltage magnitude of an audio output driver; and a maximum output voltage magnitude from the power supply to the audio output driver.  See para. 0020.
	Regarding claim 38, Breece discloses an electronic device comprising the audio driving circuitry as claimed.  See figure 3B, for example.  The electronic device further includes a connector 7 for making a removable mating connection with an accessory apparatus 6 in use.  The first and second audio channels are configured to output the first and second audio driving signals to first and second electrical contacts of the connector 7 and the common return path connects to a third electrical contact of the connector 7.
Regarding claim 39, Breece discloses an audio driving circuitry.  See figures 3B-5, for example.  The audio driving circuitry, comprising:  first and second audio channels (e.g., left and right Audio Source channels) for outputting first and second audio driving signals for a stereo audio load comprising first and second audio loads (e.g., pair of speakers of external audio device 6); a common return path for the first and second audio loads to a defined reference voltage (see para. 0029, regarding “an audio signal may be amplified … and then driven through the signal out pin of the connector 7, while using feedback from the return pin of the connector 7”; see also, para. 0034 and fig. 5, regarding “other audio-in pins are connected to the signal out pins of the connector 7 and may be used by the load detector 12 to sense impedance”); and a load monitor 12 configured to monitor an impedance characteristic of the stereo audio load so as to detect any changes in impedance characteristic in use when the stereo load is being driven with the first and second audio driving signals, wherein the load monitor 12 is configured to receive an indication of a common mode return current passing through the common return path and an indication of a common mode component of the first and second audio driving signals and determine the impedance characteristic (see para. 0034 and fig. 5, which teaches that “two analog audio output pins labeled ‘audio out’ are driven by their respective power amplifiers, before passing through the corresponding signal pins of the accessory connector 7” and “other audio-in pins are connected to the signal out pins of the connector 7 and may be used by the load detector 12 to sense impedance” of the stereo audio load; see also, para. 0029, regarding “an audio signal may be amplified … and then driven through the signal out pin of the connector 7, while using feedback from the return pin of the connector 7” to determine the impedance).

Claims 22, 29, 30, 33, 34, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose audio driving circuitry including a load monitor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
September 22, 2022